DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim rejection under 112 second withdrawn due to cancellation by applicant.
Drawing was correct as FIG 6 is on same page with FIG 3.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, wherein said detecting a credential violation based on the intercepted runtime request attempting to use a credential from the unsafe credential set comprises detecting that one of the discovered credentials that meets the predefined credential safety criteria has been overridden with a runtime credential that does not meet the predefined credential safety criteria.

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.